TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 19, 2021



                                      NO. 03-20-00428-CV


                      Employees Retirement System of Texas, Appellant

                                                 v.

                                     Martin Lowy, Appellee




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
        REVERSED AND RENDERED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on May 28, 2020. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders judgment

affirming appellant’s administrative order that appellee did not hold a judicial office on

January 31, 2017, and thus was not eligible to retire on that date under section 839.101(a)(1).

The appellee shall pay all costs relating to this appeal, both in this Court and in the court below.